

Exhibit 10.1
CHANGE IN TERMS AGREEMENT
 
Principal
$300,000.00
Loan Date
03-20-2009
Maturity
09-01-2009
Loan No.
11001
Call/Coll
182/802
Account
E0000085385
Officer
sxt1u
Initials
/s/ SDT

References in the boxes above are for Lenders use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "**" has been omitted due to text length limitations.
 
Borrower:
ADCO Surgical Supply, Inc.
1292 Hammond Street
Bangor, ME 04401
Lender:
KeyBank National Association
ME-CBB-Bangor Kay Plaza
23 Water Street
Bangor, ME 04401

 
 
Principal Amount: $300,000.00
Date of Agreement: March 20, 2009

 
DESCRIPTION OF EXISTING INDEBTEDNESS. Obligor No.: 0000085385.
Obligation No.: 0000011001.
Original Promissory Note dated October 6, 2006, in the principal amount of
$300,000.00.
 
 
DESCRIPTION OF CHANGE IN TERMS. The maturity date of the Loan is hereby extended
to September 1, 2009.
 
The Index currently is 3.25% per annum. The interest rate to be applied to the
unpaid principal balance of this Note will be at a rate of 2.00 percentage
point(s) over the Index, resulting in an initial rate of 5.25% per annum.
NOTICE: Under no circumstances will the interest rate on this Note be more than
the maximum rate allowed by applicable law.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lenders right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s).  It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement.  If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 
CHANGE IN TERMS SIGNERS:
 
ADCO SURGICAL SUPPLY, INC.
 
By:   /s/ Mark
Dumouchel                                                                           
         Mark Dumouchel, President of ADCO Surgical Supply, Inc.
 
 
NYER MEDICAL GROUP, INC., GUARANTOR
 
By:   /s/ Mark
Dumouchel                                                                           
         Mark Dumouchel, President of Nyer Medical Group, Inc., Guarantor
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------